 In the Matter of VICTOR ADDING MACHINECo., andDIE AND TOOLMAKERS LODGE 113, INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 13-R-3264.-Decided January 31, 1946Messrs. James MazzulaandG. H. Turner,of Chicago, Ill., for theCompany.Messrs. E. J. ReidandB. H. Skidmore,of Chicago, Ill., for theUnion.Mr. Arnold Ordman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Die and Toolmakers Lodge 113, Inter-nationalAssociation of Machinists, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentationof employees of Victor Adding Machine CO.,' Chicago, Illi-nois, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Leon A.Rosell,Trial Examiner.The hearing was held at Chicago, Illinois,on October 15, 1945.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine andcross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVictor Adding Machine Co. is an Illinois corporation engaged inthe manufacture of adding machines at its plant located in Chicago,' It appears from the recordthat the correctname of theCompany hereinis "VictorAdding Machine Co.," and not"Victor Adding Machine Company "65 N. L. R. B., No. 111.653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinois.During the year 1944, the Company purchased raw materialsvalued in excess of $1,500,000, of which more than 75 percent wasshipped to the plant from points outside the State of Illinois.Duringthe same year, the sales of products manufactured by the Companywere in excess of $4,000,000, of which products more than 75 percentwas shipped from the plant to points outside the State of Illinois.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDie and Tool Makers Lodge 113, International Association of Ma-chinists, is a labor organization, admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE, UNITIn substantial accordance with the agreement of the parties at thehearing, we find that all employees engaged in the Company's tool-room, excluding the foreman and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such-action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company contends that, in view of the fact that the unit foundappropriate has approximately 27 employees and that there are 24employees in the armed services with reemployment rights, an electionshould not be directed. Implicit in this contention is the alternativethat all employees in the armed services be given an opportunity toRThe Field Examiner reported that the Union submitted 15 application-for-membershipcards , that 1 card was dated in August 1945 and 14 in September 1945There are approximately 28 employees in the appropriate unit. VICTOR ADDING MACHINE CO.655vote-by mail ballot, if necessary.We are of the opinion that thefacts in this case are not substantially different from those inplatterof South West Pennsylvania Pipe Lines.3Accordingly, as in thatcase, we shall provide for the mail balloting of employees in the armedservices who fall within the appropriate unit, subject to the conditionshereinafter mentioned.-We shall direct that the question concerning representation be re-solved by an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.The Re-gional Director shall mail ballots to employees within the appropriateunit on military leave,providedone or more of the parties hereto,within'seven (7) days from the issuance of the Direction of Election,files with the Regional Director a list containing the names, most recentaddresses, and work classifications of such employees.The RegionalDirector shall open and count the ballots cast by mailbyemployees onmilitary leave,providedthat such ballots must be returned to andreceived by the Regional Office within thirty (30) days from the datethey were mailed to such employees by the Regional Director.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Victor AddingMachine Co., Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than forty-five (45) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter,as agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the3 64 N L R B. 1384.4A free interchange between the interested parties of information on the addresses andwork categories of the employees to be voted by mail will be necessary, in order to avoidchallenges and post-election objectionsAccordingly, the Board will make available to allinterested parties any information of this nature furnished by any other party. In theevent that the parties should send the absentee voters information or literature hearingdirectly or indirectly on the pending election, copies of all such documents should be simul-taneously filed with the Regional Office for inspection by or transmittal to the otherpartiesHowever, acceptance or transmittal of such literature by the Board's office isnot to be construed as conferring immunity on the filing party in the event that objection,are later interposed concerning its content.The usual principles will apply679100-46-vol 65-43 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of this Direction, including employees who did not'work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by Die and Tool Makers Lodge 113, InternationalAssociation of Machinists, for the purposes of collective bargaining.